Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 24, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 24, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00169-CV
____________
 
IN RE LUTTRELL STEVENSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 17, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator
seeks to have this court compel an unidentified Harris County judge to act on
his post-conviction application for writ of habeas corpus.  
Relator has not established that he is entitled
to mandamus relief.  Accordingly, we deny
relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 24, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost.